CRIST, Presiding Judge.
Director of Revenue (Director) appeals from a trial court order sustaining driver’s Petition for Review of the administrative revocation of his driving privilege. We reverse and remand.
In 1986 driver pled guilty to driving a car while having a blood alcohol content (BAC) in excess of ten hundredths of one percent by weight. Based upon a prior 1975 guilty plea to operating a car with an excessive BAC, Director assessed twelve points against driver’s driving record under § 302.302.1(8), RSMo 1986, and revoked his driving privileges.
In 1982 § 302.302 was amended to require that additional points be assessed for subsequent BAC convictions. Driver contends the 1982 amendment to § 302.302 is an ex post facto law when applied to his 1975 conviction and that it was illegal to use the pre-1982 conviction to enhance the points assessed for the 1986 conviction. Faced with this same issue we recently held there was no such violation. Ragland, v. McNeill, 747 S.W.2d 701,702[1] (Mo.App.1988).
Judgment reversed and remanded for the trial court to enter an order revoking driver’s privilege to operate a motor vehicle for one year.
DOWD and REINHARD, JJ., concur.